 
 
Exhibit 10.3


ADDENDUM TO SECURITIES PURCHASE AGREEMENT
 
Addendum to Securities Purchase Agreement dated as of September 8, 2009 (this
“Addendum”) by and between Celsius Holdings, Inc., a Nevada corporation, with
principal executive offices located at 140 NE 4th Avenue, Suite C, Delray Beach,
Florida 33483 (the “Company”), and Golden Gate Investors, Inc. (“Holder”).
 
WHEREAS, the Company and Holder entered into a Securities Purchase Agreement
dated as of December 19, 2007.
 
WHEREAS, the Company and Holder wish to amend the said Securities Purchase
Agreement dated December 19, 2007.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
1.           Holder and Company agree that rights to any and all of the
Additional Debentures are hereby cancelled and terminated without penalty to
either party.
 
2.           Holder and Company agree that the remaining principal balance of
$250,000 of the Promissory Note due from Holder to the Company will be netted
against the outstanding Debenture. This will leave a current principal balance
of the Debenture of $346,000.
 
3.           Section IV. CERTAIN COVENANTS AND ACKNOWLEDGMENTS sub section H.
Certain Restrictions is deleted in its entirety.
 
4.           The amendments provided in Sections 1 and 3, and the first sentence
of Section 2 above, are contingent upon Company honoring all of Holder's
Debenture conversions associated with the $346,000 Debenture balance, and the
Company not objecting to Holder selling such shares under Rule 144; provided
that, for each conversion, counsel for Holder (reasonably acceptable to the
Company), provides the Company with a legal opinion as to the availability of
Rule 144 to Holder.  For purposes of this provision, “reasonably acceptable”
shall, that counsel for Holder providing the opinion to the Company has a
current/valid professional liability policy of at least $1,000,000 per incident.
 
5.           All other terms and conditions remain the same.

 
IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to be
executed and delivered on the date first above written.




Celsius Holdings,
Inc.                                                                                                Golden
Gate Investors, Inc.


/s/ Jan
Norelid_____________                                                                                /s/
Travis Huff_________
Jan Norelid,
CFO                                                                                                         
Travis Huff, Manager

 
 

--------------------------------------------------------------------------------